Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/29/22 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strand (US 20030029620).
CLAIM 1:  Strand discloses a suction anchor.  The anchor comprises a suction chamber (2) bounded by: (i) a circumferential outer wall (4), (ii) an upper wall (6) having a central opening (12), and (iii) the wall of an internal housing (20).  The internal housing defining a passage in communication with the central opening for receiving wellhead components that may be secured to the suction anchor (see Fig. 2).  The suction chamber having a minor upper portion and a major lower portion, the minor upper portion comprising internal reinforcing members (18’) extending along the inside of the upper wall from the outer walls to the internal housing; wherein the internal reinforcing members are located only in the minor upper portion and do not extend into the major lower portion (see Fig. 2, 4); and the major portion being adapted to be embedded in a seabed and the minor portion being adapted to project from the seabed when the anchor is installed (see Fig. 2, 4).  Wherein the reinforcing members serve both to reinforce the upper wall of the chamber against collapse and to rigidly support the internal housing such that it may resist forces applied to it arising from bending moments applied to a wellhead component received and secured therein (see paragraph 0041).
CLAIM 2:  The major portion is substantially void (see Fig. 4).
CLAIM 3:  The internal housing is a conductor housing receptacle adapted to receive a conductor housing (receiving conductor casing string 14).
CLAIM 4:  The conductor housing receptacle further comprises a conductor housing located therein and rigidly secured thereto, the conductor housing being adapted to receive a wellhead component (funnel receiving casing string).
CLAIM 5:  The conductor housing is clamped into the conductor housing receptacle (see paragraph 0040).
CLAIM 6:  The reinforcing members extend radially from the wall of the internal housing to the outer wall (see Fig. 2).
CLAIM 7:  A central pipe depending from the internal housing and serving to bound the inner part of the major portion of the suction chamber (see Fig. 2).
CLAIM 8:  The central pipe is adapted to receive a well casing depending from a wellhead secured in the internal housing (see paragraph 0041)
CLAIM 9:  A suction port (34) enables air and/or water to be pumped from the suction chamber.
CLAIM 10:  A plurality of attachment points (16) are provided at the upper wall.
CLAIM 11:  The outer wall is cylindrical and/or the upper wall is substantially planar (see Fig. 2).
CLAIM 12:  A wellhead housing and a wellhead casing, wherein the wellhead housing is rigidly secured within a conductor housing and the conductor housing is rigidly secured within the internal housing, whereby lateral forces applied to the upper part of the wellhead casing are transmitted to the suction anchor (see paragraph 0031; claims 1 and 2).
CLAIM 13:  A wellhead valve is mounted above the wellhead housing (see claims 1, 2).
CLAIM 14:  The suction anchor is installed in a seabed with the major portion beneath the seabed and the minor portion projecting therefrom (see Fig. 4).
CLAIMS 15-19:  These methods are inherent to the above structure.
CLAIM 20:  The internal housing is a conductor housing receptacle adapted to receive a conductor housing (see paragraph 0041).
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
Applicant has amended the claim language to limit the claimed invention “wherein the internal reinforcing members are located only in the minor upper portion and do not extend into the major lower portion…”  The claims further describe the major and minor portions such that “the major portion being adapted to be embedded in a seabed and the minor portion being adapted to project from the seabed when the anchor is installed…”  Starks discloses a chamber (2) with reinforcing members (18’).  The chamber is placed in the seabed (24).  The chamber can be divided into a minor and major portion as shown below:

    PNG
    media_image1.png
    627
    603
    media_image1.png
    Greyscale

In this interpretation of the art, the bottom of the reinforcing member define the border between the major and minor portions.  Thus, the reinforcing members are solely in the upper minor portion, as required by the claim.  Further, the minor upper portion is adapted to project from the seabed when the anchor is installed as the minor portion will extend above the seabed as shown in Fig. 4.  With respect to the lower major portion, it is adapted to be embedded in a seabed as shown in Fig. 4 which has that portion beneath the seabed (24).  The terms “major” and “minor” have not been claimed in any manner that suggest relative length, or require the minor portion to be completely above the seabed.  The claim language is “project from the seabed”, which would include having part of the minor portion beneath the seabed.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679